DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goswami et al. US 5,687,706.
Re claim 1, Goswami et al. teach a method for reclaiming heat from a first fluid, the method comprising: a) contacting the first fluid (54) to a phase change material (52, 50) for a time sufficient to decrease the temperature of the first fluid and increase the temperature of the phase change material; and b) contacting the phase change material to a second fluid (“Water” col 5 lines 41-43) for a time sufficient to increase the temperature of the second fluid and decrease the temperature of the phase change material (col 5 lines 24-51) wherein the phase 
Re claim 3, Goswami et al. teach the first fluid and the second fluid increase temperatures at different rates (noting that using different fluids “Propylene glycol” and “water”, will naturally change in temperature at different rates, additionally different three dimensional propagation of heat will increase differently due to the heat properties of the different fluids , col 5).  
Re claim 5, Goswami et al. teach the first fluid and the second fluid do not contact each other (fig 1).
Re claims 10,  Goswami et al.  teach the heat given up by the first fluid may equal the heat gained by the second fluid (noting that according to the Merriam-Webster dictionary, the plain meaning of ‘may’ is used to indicate possibility or probability, and is therefore considered a conditional statement and thus are not considered a requirement by the claim since there is the possibility of this not occurring , and noting naturally during operation, a quantified amount of heat such as a small initial amount of heat absorbed in the first fluid when the heater is turned on will equal a small amount of amount of heat absorbed by the second fluid when the operating of flowing the second fluid in the direction A just begins).
Re claims 11 ,  Goswami et al.  teach wherein the heat given up by the first fluid does not equal the heat gained by the second fluid (noting due to the structure, fig 1, the heat given up by the first fluid will also travel via conduction and convection away from casing 22, 24 into ambient and thus not all the heat given up by the first fluid will be transferred to the second fluid and therefore the claim limitations are met).  
 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goswami et al. in view of KREUGER US 20170219293 A1.
Re claim 2, Goswami et al. fail to explicitly teach the first fluid decreases in temperature while the second fluid increases in temperatures simultaneously.
KREUGER teach the first fluid decreases in temperature while the second fluid increases in temperatures simultaneously to operate in a heat pump mode (para 85).

Re claim 4, Goswami et al. fail to explicitly teach the first fluid and second fluid are in thermal communication with the phase change material simultaneously.
KREUGER teach the first fluid and second fluid are in thermal communication with the phase change material simultaneously to operate in a heat pump mode (para 85).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the first fluid and second fluid are in thermal communication with the phase change material simultaneously as taught by KREUGER in the Goswami et al. invention in order to advantageously allow for a high pressure rejection process in a heat pump mode.
Additionally, KREUGER teach the first fluid and the second fluid do not contact each other to operate in a heat pump mode (para 85).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the first fluid and second fluid are in thermal communication with the phase change material simultaneously as taught by KREUGER in the Goswami et al. invention in order to advantageously allow for a high pressure rejection process in a heat pump mode.




s 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goswami et al. in view of Amir et al. US 20140284020 A1 further in view of Dyga et al. (Investigation of effective thermal conductivity aluminum Foams).
Regarding claim 6, Goswami et al. fail to explicitly teach a ratio of foam.
Amir et al. teach the phase change material is homogeneously (noting it is well known in the art to have homogenous foam, page 1089, Dyga et al.  ) mixed with a foam of porosity of between about 80 percent and about 90 percent to alter meting and solidification rates (figs 13, 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a ratio of foam as taught by Amir et al.  in the Goswami et al. invention in order to advantageously allow for latent energy can be stored at a much higher energy density relative to sensible energy, resulting in reduced costs and smaller, as well as lighter, thermal management packages  (para 4).
 
Regarding claim 9, Goswami et al. , as modified, fail to explicitly teach a specific foam.
Dyga et al. teach the thermal conductivity of the foam is above about 15 W/mK (page 1091, table 1) to use high porosity foam aluminum foam.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a specific foam as taught by Dyga et al. in the Goswami et al. , as modified, invention in order to advantageously allow for reduce costs for producing high porosity aluminum foams (Introduction).

 
9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goswami et al. in view of Amir et al. US 20140284020 A1 further in view of Dyga et al. (Investigation of effective thermal conductivity aluminum Foams) and Zhang (Thermal conductivity prediction of closed-cell aluminum alloy considering micropore effect).
Regarding claim 9, Goswami et al. , as modified, fail to explicitly teach a specific foam.
Zhang teach the thermal conductivity of the foam is above about 15 W/mK ( page 3 , Table I) to use high porosity foam aluminum foam.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a specific foam as taught by Dyga et al. in the Goswami et al. , as modified, invention in order to advantageously allow for altering the porosity to effect the keff of the structure (page 3).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goswami et al. in view of Rini et al. US 7,316,262 Bl.
Regarding claim 6, Goswami et al. fail to explicitly teach a ratio of foam.
Although, Rini et al. fails to explicitly disclose the phase change material is homogeneously mixed with a foam of porosity of between about 80 percent and about 90 percent. 
Since Rini et al. does, however, disclose that the phase change material varies in porosity  which constitute a defined percent by porosity of phase change material alters the thermal conductivity of the mixture (figs 2-3). Therefore, percent of porosity of phase change material and the porosity is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increased porosity reduces the thermal conductivity of the foam, and vice versa. Therefore, since the general conditions of the claim, i.e. 
Regarding claim 7, Goswami et al. fail to explicitly teach a ratio of foam.
Although, Rini et al. fails to explicitly disclose that the phase change material is mixed with a foam to form a construct and the construct is about 80 percent by volume of phase change material and about 20 percent by volume of said foam. 
Since Rini et al. does, however, disclose that the phase change material (“paraffin phase change material”)  is mixed with foam (“graphite foam”, col 7 lines 40-61) to form a construct (resultant mixture) which constitute a defined percent by volume of phase change material and about 80 percent by volume of foam. Therefore, percent by volume of phase change material and percent by volume of foam is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a smaller percent by volume of phase change material and higher percent by volume of foam results in a higher thermal conductivity of the mixture (figs 2-3, col 5 lines 45-50, col 7 lines 40-61), and vice versa. Therefore, since the general conditions of the claim, i.e. that the phase change material is mixed with a foam to form a construct and the construct is about 80 percent by volume of phase change material and about 20 percent by volume of said foam, were disclosed in the prior art by Rini et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goswami et al., as modified by Rini et al., further in view of Mishra (Latent Heat Storage Through Phase Change Materials).
Re claim 8, Goswami et al. , as modified, fail to explicitly teach the specific PCM.
Mishra teach the construct exhibits a latent heat of fusion of between about 100 kJ/kg and about 300 kJ/kg to use a PCM well known in the art (p540).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the specific PCM as taught by Mishra  in the Goswami et al. , as modified, invention in order to advantageously allow for variations of temperatures in PCM (fig 1).
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goswami et al.  in view of Dhau et al. US 9765251 B2.
Re claims 12 and 13, Goswami et al. fail to explicitly teach details of the PCM.
Dhau et al. teach the phase change material has a melting temperature above 180 C (col 3 Table 1) and/or wherein the phase change material has a melting point temperature above 180 C and below 240 C to use a material well known in the art to store heat (col 3, Table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the PCM as taught by Dhau et al. in the Goswami et al. invention in order to advantageously allow for optimized phase change pellets (col 3).
 


Response to Arguments

Applicant's arguments filed 4/06/2021 have been fully considered but they are not persuasive.

The applicant argues that none of the prior art teach “buffering”. The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “buffering”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues that none of the prior art teach “leveling”. The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “leveling”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues that none of the prior art teach “buffering of energy input”. The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “buffering of energy input”) are not recited in the rejected claim(s).  Although the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues that Rini teach away from a porosity above 80% (arguments) and that a specific range is required of .2 to .8 (affidavit). The examiner respectfully disagrees. The applicant has pointed to one of many embodiments. Noting other embodiments being present above 80% (col 3, lines 1-5,  and figs, col 5 lines 1-40) noting nowhere in the reference is there a citation that the porosity should not range above 80%.
Applicant’s arguments with respect to claim(s) 1, 3, 5, 6, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, noting that new grounds of rejection have been provided in view of the new claims 12-13.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7147071 B2, US 7225860 B2, .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GORDON A JONES/Examiner, Art Unit 3763